J-A22023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAMIR H. HUNTER                           :
                                               :
                       Appellant               :   No. 84 MDA 2021

           Appeal from the Judgment of Sentence Entered June 1, 2017
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004664-2016

BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 12, 2022

        Appellant, Shamir H. Hunter, appeals from the judgment of sentence

entered on June 1, 2017, as made final by the denial of Appellant’s

post-sentence motion on December 23, 2020. We affirm.


        The trial court thoroughly summarized the underlying facts of this case:

          At a jury trial [Appellant] was found guilty of murder in the
          second degree and robbery,[1] as a result of an incident that
          occurred on June 19, 2016. The following are the facts
          established at a jury trial held on April 24-26, 2017.

          At trial, Morgan Sheaffer[] was the first to testify. On
          Saturday June 18, 2016, she attended the wedding of her
          cousin Brian Esworthy and his now wife Becky Esworthy.
          Stephen Esworthy [(“the victim”)], also attended the
          wedding. The victim was the groom's brother and also was
          the best man in the wedding. The wedding ended at
          approximately 9:30 p.m. After the reception ended, a group
____________________________________________


1   18 Pa.C.S.A. §§ 2502(b) and 3701(a)(1)(i), respectively.
J-A22023-21


         of individuals comprised of Morgan Sheaffer and her fiancé,
         Brian and Becky Esworthy, and [the victim] went downtown
         to Tom Sawyer's bar on Second Street in Harrisburg. Brian
         and Becky Esworthy left around midnight to go to their hotel
         room. Between 12:30 and 1:00 a.m. is when the rest of the
         group decided they would leave. The victim was going to be
         staying at his brother's house on Reily Street that night. [The
         victim] left approximately five [] to ten [] minutes before Ms.
         Sheaffer and her fiancé left in an Uber.

         Lamar Porter, an eyewitness, testified that he was arriving at
         his house on 1201 Green Street at around 1:00 a.m. on June
         19, 2016. Upon arriving home he decided to walk his dog
         because he [had not] taken him out that day. Mr. Porter
         brought his bike outside[] and then went to grab his dog.
         When doing that, Mr. Porter saw the victim walking up Green
         Street visibly intoxicated. A few minutes after that, Mr.
         Porter also notice[d Appellant] walking up Green Street as
         well. He noted in his testimony that[ Appellant] was wearing
         his shirt around his neck and was walking with a stick[2] in his
         hand. At that point, Mr. Porter [got] on his bike to walk his
         dog and pedal[ed] down Cumberland Street towards Second
         Street and crosse[d] in front of [Appellant]. After two [] to
         three [] minutes, Mr. Porter [came] back from walking his
         dog, he [began] to make a right turn on the comer of Verbeke
         Street onto Green Street, but [saw Appellant] standing over
         the victim, going through his pockets. Instead of turning
         down Green Street, Mr. Porter [stopped] to help the victim
         and [saw Appellant] run down Charles Street. When the
         victim [did not] respond to Mr. [Porter’s] attempts to speak
         to him, [Mr. Porter called] 911[.          This occurred at
         approximately] 1:29 a.m. Mr. Porter described the victim as
         lying face down on the ground with pieces of the broken stick
         lying around the victim. When police arrive[d] at the scene,
         Mr. Porter provide[d the] police with a description of the
         person he saw that night. Mr. Porter's description provided
         that the individual was approximately 6 feet tall, a
         dark-skinned complexion, thin, and wearing his shirt around
____________________________________________


2 In describing the object carried by Appellant and used to attack the victim
on the night of the incident, the trial court refers, alternately, to the terms
“stick” and “stake.” We have incorporated a verbatim quote of the trial court’s
recitation of the facts.

                                           -2-
J-A22023-21


       his neck. Several days after the incident, the police indicated
       to Mr. Porter that they had identified a potential suspect and
       wanted him to look at a photo lineup. Mr. Porter identified
       the person he had seen on the night of the murder by placing
       a circle around [Appellant’s] picture.

       When officers arrived at the scene, Emergency Services were
       called to treat the victim[]. After paramedics stabilized the
       victim, he was placed into an ambulance so he could be
       transported to a hospital. As paramedics were working on
       the victim, he passe[d] away in the back of the ambulance at
       1:47 a.m. After the victim's passing, Officers Hill and
       Fruhwirth secured the crime scene.

       Corporal McNaughton, a forensic investigator, processed the
       crime scene at approximately 2:30 a.m. A search of the area
       surrounding the scene was conducted. Debris was found
       clumped together by a storm drain which police believed to
       be odd. Inside of the storm drain police found credit cards
       with the name of Mahmoud Aeilbjl. Later, a daylight search
       of the area was also conducted. A leather cardholder and a
       metal clip that belonged with the leather money holder was
       found, and later linked to [the victim]. At that point in time,
       the victim's license or other identification cards were not
       found on his person. The victim's license had later been
       recovered by Jeffrey Bedmen, a person who lived in the
       general area. . . .

       Detective Kennedy also assisted in canvasing the area. In
       his attempt to find evidence that would show the suspect's
       flight path, he was able to obtain footage from Al's Bar and
       Midtown Scholar [B]ookstore. In both surveillance videos,
       they were able to see an individual with a description
       matching the one provided by the eyewitness, Mr. Porter.
       The video[] surveillance from Midtown Scholar Bookstore
       showed an individual checking door handles on various
       vehicles. The video show[ed] the same individual entering
       Mahmoud Aeilbjl’s vehicle, which happens to be the same
       individual whose credit cards were found in a storm drain
       near the scene. The video surveillance from Al's Bar also
       showed the same individual walking through a parking lot
       with a shirt wrapped around his neck. Eventually, the video
       footage obtained from Al's Bar was released to the media,
       and an anonymous caller provided the name of Shamir

                                    -3-
J-A22023-21


          Hunter, which [led] police to investigate [] Appellant. After
          obtaining [Appellant’s] name, police searched [] his Facebook
          account. Police [were] able to find a post on [Appellant’s]
          page dated June 19, 2016 at 3:14 a.m. where he stat[ed]
          that he had just ''caught a stain", which is commonly known
          [] street slang for [a] robbery. As a result of the surveillance
          video[] showing [Appellant] entering vehicles, a warrant
          [was] issued for that crime and [Appellant] was arrested the
          following day.

          Following his arrest, [Appellant was] brought in for an
          interview by Detective Ferrari and Kennedy on June 25, 2016.
          At approximately 2:10 p.m., Detective Kennedy [read
          Appellant his Miranda3 warnings], explaining to him that he
          [could] stop questioning at any time. Even after [Miranda
          warnings] were given[, Appellant] still indicated that he
          wanted to speak with detectives. At the outset of the
          interview, [Appellant] denied any involvement with the car
          break-ins. After [Appellant’s] denial of his involvement[, the
          d]etectives explain[ed] to him that they h[ad] video footage
          of the car break-ins. Detective Kennedy also explained that
          someone had been attacked and robbed in the same area,
          and eventually passed away from his injuries. Not soon after
          this, [Appellant] began to change his statement. Eventually,
          he admit[ted] running into the victim and [declared] that
          they began to yell at each other, and in response to the victim
          trying to hit him, he picked up a stick and hit him with it.
          [Appellant] change[d] his story multiple times before
          detectives [were] able to obtain an accurate statement from
          him. After detectives explain[ed] to [Appellant] that all they
          wanted from him was to tell the truth, he beg[an] to explain
          his involvement. [Appellant told] detectives that he was
          breaking into cars on that evening trying to get money for
          synthetic marijuana, and when he saw [the victim,] he saw
          an opportunity to rob him.            Eventually, [Appellant]
          explain[ed] that he had seen [the victim], and he appeared
          to be intoxicated. When he [saw the victim] leaned up
          against a fence, he came up behind him and hit him with the
          stake. The detectives then recorded the remainder of their
          conversation with [Appellant].
____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -4-
J-A22023-21



       Dr. Wayne Ross, a forensic pathologist, conducted the
       autopsy of [the victim]. Dr. Ross's observations about [the
       victim] indicated that he had suffered an abrasion to the back
       of his head that extended all along the right side of his head.
       Additionally, there were abrasions to [the victim’s] face
       where it appeared that he had fallen face first. [Dr. Ross]
       noted that there were no defensive wounds to [the victim’s]
       hands as a reflex to falling down. Dr. Ross concluded that
       [the victim] had sustained an immediate neurologic injury
       that completely impaired his brain and rendered him
       unconscious.

       As for the cause of these injuries to [the victim], Dr. Ross
       concluded that the abrasion to the back of [the victim’s] head
       was the result of the victim being struck with the end of a
       stake, where the force was so great that the stick would have
       [] broken as a result. He also concluded that it appeared to
       be only one strike with an item weighing being five [] to ten
       [] pounds. Dr. Ross then discussed the abrasions to [the
       victim’s] face. He noted that those injuries were consistent
       with a fall. Dr. Ross summarized that he believed that the
       injury to the back of [the victim’s] head occurred before he
       fell to the ground, which rendered him unconscious. As a
       result of being rendered unconscious, [the victim] fell
       forward. This sequence of events also explains the lack of
       injuries to [the victim’s] hands because there was no reflex
       of the victim trying to stop himself.

       Sara Harner, the technician who tested various items
       collected from the crime scene, testified next. She testified
       that she had received eight [] different samples which
       included the following: (1) a swab from the surface of a
       wristwatch; (2) a cutting from the left front pocket of [the
       victim’s] pants; (3) a cutting from the front right pocket of
       [the victim’s] pants; (4) a cutting from the back right pocket
       of [the victim’s] pants; (5) a cutting from the front right hip
       area of [the victim’s] pants; (6) three swabs from a section
       of one of the broken pieces from the wooden stake; (7)
       another three swabs from a section of another broken piece
       from the wooden stake; and (8) a swab from the exterior
       surfaces of the wallet and money clip. Ms. Harner also
       received two [] known reference samples from [the victim]
       and [Appellant].

                                    -5-
J-A22023-21



        The majority of the items tested, Ms. Harner was either
        unable to collect a sufficient amount of DNA from the item or
        was able to find sufficient DNA but, it was too complex of a
        mixture and produced inconclusive results. However, a
        portion of the wooden stake, which Ms. Harner identified as
        item "Q6", did contain a partial DNA profile. Her testimony
        indicated that seven [] of the [24] locations of the DNA
        completely matched the known reference sample from
        [Appellant]. Ms. Harner explained that at the remaining [17]
        locations, there was simply not enough DNA to determine []
        a complete match, but none of the other locations were
        mismatched. Ms. Harner did include in her testimony the
        [probability] of randomly selecting an unrelated individual to
        that strand of DNA as being "1 in 32 billion from the
        Caucasian population, 1 in 870 million from the African
        American population, and 1 in 10 billion from the Hispanic
        population".

        At trial, [Appellant] testified. He indicated during his
        testimony that he did not feel as though he was in a sound
        state of mind during his interview with detectives because he
        had used synthetic marijuana earlier that day. Additionally,
        he admitted that he had used synthetic marijuana daily and
        had been smoking it since 2012.

Trial Court Opinion, 5/28/19, at 1-7 (citations and some capitalization

omitted).

      The jury found Appellant guilty of second-degree murder and robbery

and, on June 1, 2017, the trial court sentenced Appellant to serve a term of

life in prison. N.T. Sentencing, 6/1/17, at 13. Following the nunc pro tunc

restoration of Appellant’s post-sentence and appellate rights, the trial court

denied Appellant’s post-sentence motion on December 23, 2020 and Appellant

filed a timely notice of appeal. Appellant raises the following claims on appeal:

        Did the [trial] court err in denying Appellant’s post-sentence
        motion requesting an arrest of [judgment] and seeking a new
        trial, where the verdicts of second degree homicide and

                                      -6-
J-A22023-21


        robbery were so contrary to the weight of the evidence that
        its shocks one’s sense of justice?

            a. Specifically, did the jury give improper weight to the
            eyewitness testimony from Lamar Porter as the lighting
            conditions were poor, the perpetrator was a distance
            away from the eyewitness, Porter was distracted with his
            dog and bicycle, and Appellant was not known to the
            eyewitness prior to that night?

            b. Did the jury give improper weight to Appellant’s
            testimony that he was under the influence of synthetic
            marijuana at the time of his interview with the police, he
            felt threatened, and the police coerced him into a
            confession by making him promises during the
            interrogation?

            c. Was the DNA “partial match” insufficient to establish
            the identity to [Appellant] as the perpetrator?

Appellant’s Brief at 4 (some capitalization omitted).

      Appellant claims that the jury’s verdict was against the weight of the

evidence. As our Supreme Court has explained:

        A motion for a new trial based on a claim that the verdict is
        against the weight of the evidence is addressed to the
        discretion of the trial court. A new trial should not be granted
        because of a mere conflict in the testimony or because the
        judge on the same facts would have arrived at a different
        conclusion. Rather, the role of the trial judge is to determine
        that notwithstanding all the facts, certain facts are so clearly
        of greater weight that to ignore them or to give them equal
        weight with all the facts is to deny justice. It has often been
        stated that a new trial should be awarded when the
        [factfinder's] verdict is so contrary to the evidence as to
        shock one's sense of justice and the award of a new trial is
        imperative so that right may be given another opportunity to
        prevail.

        An appellate court's standard of review when presented with
        a weight of the evidence claim is distinct from the standard
        of review applied by the trial court:

                                     -7-
J-A22023-21



           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question of
           whether the verdict is against the weight of the evidence.
           Because the trial judge has had the opportunity to hear
           and see the evidence presented, an appellate court will
           give the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial court's
           determination that the verdict is against the weight of the
           evidence. One of the least assailable reasons for granting
           or denying a new trial is the lower court's conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

       This does not mean that the exercise of discretion by the trial
       court in granting or denying a motion for a new trial based
       on a challenge to the weight of the evidence is unfettered. In
       describing the limits of a trial court's discretion, [the
       Pennsylvania Supreme Court has] explained:

           The term discretion imports the exercise of judgment,
           wisdom and skill so as to reach a dispassionate conclusion
           within the framework of the law, and is not exercised for
           the purpose of giving effect to the will of the judge.
           Discretion must be exercised on the foundation of reason,
           as opposed to prejudice, personal motivations, caprice or
           arbitrary actions. Discretion is abused where the course
           pursued represents not merely an error of judgment, but
           where the judgment is manifestly unreasonable or where
           the law is not applied or where the record shows that the
           action is a result of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1055 (2013) (citations,

quotations, and emphasis omitted).

     Appellant claims that the jury’s verdict is against the weight of the

evidence because:     the jury gave improper weight to Lamar Porter’s

eyewitness testimony; the DNA results were only a “partial match;” and,

Appellant was under the influence of synthetic marijuana when he was


                                     -8-
J-A22023-21



interviewed by the police and the police coerced him into confessing.

Appellant’s Brief at 17-21. These claims fail. As the trial court explained, it

denied Appellant’s post-sentence, weight of the evidence claim for the

following reasons:

        Appellant [] contends that the lighting conditions at the time
        of the incident were poor, which created unreliable
        eyewitness testimony. We disagree.           . . . Eyewitness
        testimony of Lamar Porter was corroborated with video
        surveillance footage, DNA results, and an identification of []
        Appellant during a photo lineup. First, it is important to note
        that the eyewitness described the individual he saw that
        evening as being approximately six [] feet tall, thin, with a
        dark complexion, and was wearing a t-shirt hung around his
        neck. Video surveillance from the Midtown Scholar Bookstore
        displayed an individual who met the description provided by
        the eyewitness. That video showed an individual wearing a
        white t-shirt and jeans checking the door handles on vehicles.
        Later in the surveillance footage, that same individual is seen
        walking back from Verbeke Street with a shirt wrapped
        around his neck[,] much like the description provided by
        Lamar Porter. Another surveillance video from Al's Bar was
        also obtained, which also showed an individual walking
        through the parking lot with his shirt[] wrapped around his
        neck. Again, this is the exact description provided by the
        eyewitness, Lamar Porter.

        Next, the Commonwealth presented the testimony of Sara
        Harner, who tested various items collected from the crime
        scene for potential DNA evidence. She testified that she was
        able to collect a partial DNA[] profile from item Q6, which was
        a portion of the wooden stake used to commit the murder.
        Her testimony indicated that seven [] out of [24] of the DNA
        locations along the strand completely matched a DNA profile
        from the known reference sample collected from [Appellant].
        More specifically, her testimony indicated that the probability
        of randomly selecting an unrelated person with the same DNA
        profile is "1 in 32 billion from the Caucasian population, 1 in
        870 million from the African American population, and 1 in
        10 billion from the Hispanic population." In other words, the


                                     -9-
J-A22023-21


       probability of finding another individual that would match
       that DNA strand is fairly low.

       Finally, [Porter] identified [Appellant] in a photo lineup. As
       Officer Galkowski testified, the eyewitness was relaxed and
       comfortable. He indicated [] Appellant[,] signed and dated
       the lineup of photos[,] while placing a circle around []
       Appellant's photo. . . .

       Regardless of [] Appellant's argument that the lighting
       conditions were unfavorable for making a positive
       identification of [] Appellant as the perpetrator of the crimes,
       we find that the other evidence presented was sufficient to
       connect [] Appellant to the murder. Additionally, "[t]he
       general rule is that the credibility of all witnesses is in the
       exclusive province of the jury. The jury is to assess the
       weight to be accorded each witness' testimony and may
       believe all, part, or none of what they hear."
       [Commonwealth v. Bamosky, 400 A.2d 168, 171 (Pa.
       Super. 1979)]. As such, it is up to the jury to determine what
       weight they will place on the testimony presented and
       whether they found it to be reliable or unreliable. For the
       aforementioned reasons, we believe that the eyewitness'
       testimony was reliable. . . .

       In regard to [] Appellant's second argument where it was
       argued that the DNA results were inconclusive, we must
       disagree. At [] Appellant's trial[,] Sara Harner testified. She
       was the technician who tested various items collected from
       the crime scene. Most importantly, she testified that a portion
       of the wooden stake, the murder weapon, contained a partial
       DNA profile. Her testimony indicated that seven [] out of
       [24] of the DNA locations along the strand completely
       matched a DNA profile from the known reference sample
       collected from [Appellant]. More specifically, her testimony
       indicated that the probability of randomly selecting an
       unrelated person with the same DNA profile is "1 in 32 billion
       from the Caucasian population, 1 in 870 million from the
       African American population, and 1 in 10 billion from the
       Hispanic population." In other words, the probability of
       finding another individual that would match that DNA strand
       is fairly low. Although she was unable to collect a full strand
       of DNA, we still find that her testimony regarding the wooden
       stake was sufficient to prove [Appellant] was the perpetrator

                                   - 10 -
J-A22023-21


       of the crime. The extremely low probability of finding another
       individual with the same seven [] locations of DNA in a strand
       was highly convincing to the [trial] court.

       Finally, we address [] Appellant's argument that his
       confession was coerced because he was under the influence
       of synthetic marijuana. . . . First, detectives who interviewed
       [Appellant] indicated that he was [read his Miranda
       warnings] around 2:10 p.m. As detectives explained during
       their testimony, when they [read Miranda warnings] to
       anyone, their goal specifically is to make sure that the
       individual whom they are interviewing understands the
       questions they ask. As part of their Miranda warnings,
       detectives explained to [Appellant] that they would stop
       questioning him at any time, and if at any point he wanted to
       stop, he [could stop]. Even after Miranda warnings were
       given, [Appellant] indicated to the detectives that he still
       wished to speak to them. Further, both detectives indicated
       to [the trial] court that there was no indication that
       [Appellant] was under the influence of anything at the time
       of the interview. Additionally, they did not get any indication
       that [Appellant] had any type of problem that would impact
       his ability to mentally participate in the interview. In addition,
       Detective Ferrari indicated that at no point during the
       interview was there any yelling; it was simply a conversation
       they were all having with [one] other. [Appellant] suggested
       during his testimony that detectives repeatedly indicated to
       him that they would take care of him, which he was unable
       to explain. Detectives made it clear to [the trial] court during
       their testimony that no statements had been made to
       [Appellant about] “protecting him” or anything else that could
       have been interpreted in such a manner. Lastly, we find it
       important to note that [] Appellant had no issue with
       admitting to the robbery via Facebook, where his post
       indicated that he had just "caught a stain". This is just one
       more reason why it is difficult for [the trial] court to believe
       that his confession was coerced. [Appellant's] nonchalance in
       admitting to a crime via Facebook makes it more difficult to
       believe that he would not have admitted to other crimes in
       front of two detectives.

       [Appellant], in his own testimony, admitted to smoking
       synthetic marijuana on the morning of the [] interview.
       However, we find it important to note that [Appellant]

                                    - 11 -
J-A22023-21


        admitted to using synthetic marijuana daily since 2012. It is
        important to note that a daily user of synthetic marijuana
        would be expected to build up some tolerance to the effects
        of the drug, especially when an individual had been using said
        drug since 2012. Additionally, [] Appellant stated that he had
        used the synthetic marijuana in the morning, but he was not
        interviewed until the afternoon, which would provide time for
        the effects of the drug to wear off before beginning the
        interview.

Trial Court Opinion, 5/28/19, at 8-12 (citations and some capitalization

omitted).

      We agree with the learned trial court’s analysis and conclude that the

trial court did not abuse its discretion when it denied Appellant’s weight of the

evidence claims.

      Judgment of sentence affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/12/2022




                                     - 12 -